DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on February 04, 2020 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi [US 6472840 B1].
As per Claims 1 and 16, Takahashi teaches a vibration isolation system (See fig. 2A), arranged for supporting a body 104 onto a base 49, the vibration isolation system comprising: 

wherein the base engaging surface is arranged to couple to the base, 
wherein the support is arranged to couple the body engaging surface to the body in a coupled state (Para 50), and 
wherein the support is arranged to uncouple the body engaging surface from the body in an uncoupled state; 
- a forward actuator (anti-vibration supporting legs 101, 102, and 103) configured to move the body and the body engaging surface together relatively to the base in a first direction (x and y direction) from a first initial position to an end position in the coupled state (Column 13 lines 45-64); and 
- a return device configured to move the body engaging surface relatively to the body opposite to the first direction from the end position to a second initial position in the uncoupled state (Column 13 line 27 – Column 14 line 62, wherein the controller 111 outputs a speed command value so as to return the movable section 102b to its zero position).
As per Claims 2 and 17, Takahashi teaches the vibration isolation system of claim 1, wherein the second initial position is closer to the first initial position than the end position is to the first initial position (Column 14 lines 13-29).
As per Claim 3, Takahashi teaches the vibration isolation system of claim 1, further comprising a body holder arranged to support the body in the uncoupled state, wherein the body holder is arranged to fixate a position of the body and the base 
As per Claim 4, Takahashi teaches the vibration isolation system of claim 1, further comprising a controller which is configured to, in an operating cycle, subsequently: 
- bring the support into the coupled state, 
- then, activate the forward actuator to move the body and the body engaging surface together relatively to the base in the first direction from the first initial position to the end position, 
- then, bring the support into the uncoupled state, then, activate the return device to move the body engaging surface relative to the body opposite to the first direction from the end position to the second initial position (See fig. 2B, Column 13 line 43 – Column 14 line 47).
As per Claim 5, Takahashi teaches the vibration isolation system of claim 1, wherein the return device comprises a flexible rod, which is connected to or provided with the body engaging surface (Column 14 lines 13-47).
As per Claim 7, Takahashi teaches the vibration isolation system of claim 1, wherein the return device comprises a return actuator (Column 14 lines 13-47).
As per Claims 8 and 18, Takahashi teaches the vibration isolation system of claim 1, wherein the return device is configured to move the body engaging surface away from the body prior to moving the body engaging surface opposite to the first direction (Column 14 lines 13-47).
As per Claims 11 and 20, Takahashi teaches the vibration isolation system of claim 4, wherein the controller is configured to sequentially perform multiple operational cycles (Column 13 line 43 – Column 14 line 47).
As per Claim 12, Takahashi teaches a lithographic apparatus (See fig. 1), comprising the vibration isolation system according to claim 1 (Column 13 lines 27-35).
As per Claim 13, Takahashi teaches the lithographic apparatus according to claim 12, further comprising an optical element and/or a sensor element, and wherein the body comprises the at least one of the optical element and/or the sensor element (See fig. 1 and 2A).
As per Claim 14, Takahashi teaches the lithographic apparatus according to claim 12, further comprising a projection system PL configured to project a patterned radiation beam onto a substrate W, wherein the base is configured to support at least a part of the projection system, and wherein the body comprises the part of the projection system (See fig. 1).
As per Claim 15, Takahashi teaches the lithographic apparatus according to claim 12, further comprising a vacuum chamber (not shown), and wherein the body is arranged in the vacuum chamber (See fig. 1, wherein use of a chamber is inherent in the art of lithography).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied in claims 1 and 16 above, in view of Watson et al. [US 6953109 B2, hereafter Watson].
As per Claim 6, Takahashi teaches the vibration isolation system of claim 1.
Takahashi does not explicitly teach wherein the support further comprises a piston and a piston housing, wherein the piston is arranged in the piston housing, wherein the piston housing is connected to or comprises the base engaging surface, and wherein the piston is connected to the body engaging surface.
Watson teaches wherein the support further comprises a piston and a piston housing, wherein the piston is arranged in the piston housing, wherein the piston housing is connected to or comprises the base engaging surface, and wherein the piston is connected to the body engaging surface (See fig. 2B, Column 2 lines 6-31).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the piston element as disclosed by Watson in the vibration cancellation system of Takahashi in order to produce a system of larger capacity.
As per Claim 9, Takahashi teaches the vibration isolation system of claim 1.
Takahashi does not explicitly teach further comprising a particle shield which extends around a periphery the circumference of the body engaging surface.
Watson teaches further comprising a particle shield which extends around a periphery the circumference of the body engaging surface (See fig. 2B, Column 2 lines 6-31).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the shielding element as disclosed by Watson in the vibration cancellation system of Takahashi in order to provide protection.
As per Claims 10 and 19, Takahashi teaches the vibration isolation system of claim 1.
Takahashi does not explicitly teach wherein the body engaging surface and the base engaging surface are moveable relatively to each other perpendicular to the first direction.
Watson teaches wherein the body engaging surface and the base engaging surface are moveable relatively to each other perpendicular to the first direction (Column 11 lines 57-66).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the freedom of movement as claimed in the vibration cancellation system of Takahashi in order to effectively suppress vibration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882